NUMBER 13-20-00133-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


         IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


                       On Petition for Writ of Mandamus.


                                       ORDER
              Before Justices Benavides, Perkes, and Tijerina
                             Order Per Curiam

       Relator, the Office of the Attorney General of Texas (OAG), filed a petition for writ

of mandamus and motion for temporary stay in the above cause on March 9, 2020.

Through this original proceeding, relator seeks to compel the trial court to vacate or

otherwise withdraw its February 12, 2020 order releasing the OAG’s child support lien.

Through its motion for temporary relief, relator seeks to stay the February 12, 2020 order

pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that the motion should be granted. The motion for temporary relief is
GRANTED and the February 12, 2020 order shall be STAYED pending further order of

this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that the real parties in interest, T.L.D. or B.W.D., or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
9th day of March, 2020.




                                              2